Case 1:20-cv-00222-KD-MU Document 9 Filed 06/17/20 Page 1 of 1                      PageID #: 60



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MONIQUE BATTLES,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              )   Civil Action No. 20-00222-KD-MU
                                                 )
HALLMARK MOBILE APARTMENTS                       )
and ROYAL AMERICAN                               )
MANAGEMENT,                                      )
                                                 )
        Defendants.                              )

                                            ORDER

       This action is before the Court on the Notice of Settlement (doc. 8) filed by Monique

Battles, Hallmark Mobile Apartments and Royal American Management. The parties report that

they have reached a settlement agreement but request thirty (30) additional days to “finalize the

paperwork and file the proper documentation”. (Id.)

       Upon consideration, this action is DISMISSED with prejudice subject to the right of

either party to reinstate the action within thirty (30) days of the date of this Order should

the settlement not be finalized.

       Each party shall bear their own costs unless agreed otherwise in the settlement

agreement.

       DONE and ORDERED this 17th day of June 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
